Third District Court of Appeal
                               State of Florida

                          Opinion filed July 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2453
                     Lower Tribunal No. 20-12046 CC
                           ________________


                           Maeguerita Quire,
                                  Appellant,

                                     vs.

                         Kharine H. Augustin,
                                  Appellee.



     An appeal from the County Court for Miami-Dade County, Chiaka
Ihekwaba, Judge.

     Maeguerita Quire, in proper person.

      Kahn & Resnik, P.L., and Howard N. Kahn (Fort Lauderdale), for
appellee.


Before EMAS, SCALES, and MILLER, JJ.

     PER CURIAM.
     Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150, 1152 (Fla. 1979).




                                  2